UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1715


ZHENLU ZHANG,

                  Plaintiff - Appellant,

             v.

SCIENCE   &   TECHNOLOGY   CORPORATION;     COMPUTER   SCIENCES
CORPORATION;     NATIONAL     OCEANIC       AND     ATMOSPHERIC
ADMINISTRATION; J. C. MILLER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-01716-DKC)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zhenlu Zhang, Appellant Pro Se.     C. Dennis Southard, IV,
THOMPSON & HINE, LLP, Washington, D.C.; Larry Robert Seegull,
DLA PIPER US LLP, Baltimore, Maryland; Jason Daniel Medinger,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zhenlu        Zhang    appeals    the      district       court’s     order

denying     his      motion       for   leave     to     file     a     motion     for

reconsideration after imposition of a pre-filing injunction.                        We

have     reviewed        the   record   and     find    no     reversible       error.

Accordingly,        we     deny   Zhang's     motions     to    recuse      and     for

sanctions, and we affirm for the reasons stated by the district

court.     Zhang v. Science & Technology Corp., No. 8:08-cv-01716-

DKC (D. Md. May 21 & June 9, 2009).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2